ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant, in an able brief and argument, challenges the correctness of our original opinion. She contends that the evidence does not show that the appellant knew that her combination home and place of business was being used as a house of prostitution. She points out that each of the acts detailed originally was committed in the absence of the appellant; that is, that the acts of intercourse and the solicitation did not occur while the appellant was in the room. This is not surprising in view of the nature of the enterprise involved. We do find, however, that Officer Conley testified that, in August prior to October 30 charged in the information, he went to the apartment in question; that the appellant met him at the door; that he asked for one Doris King, and the appellant directed him to a small room where he found Doris, who at that time solicited him to have an act of intercourse with her, for which offense he then arrested Doris.
In view of the size of the apartment, as described by the first witness, it would appear highly improbable that the appellant would not have knowledge of this arrest.
In Forbes v. State, 35 Texas Cr. Rep. 24, 29 S.W. 784, this court held that, where the accused was shown to reside immediately adjacent to the premises in question, such “was a pertinent fact, tending strongly to show that appellant knew his house was being kept as charged.” In the case at bar, the appellant resided in the house in question and was at home on one occasion when a woman was arrested therein for soliciting.
Remaining convinced that we properly disposed of this case originally, appellant’s motion for rehearing is overruled.